



Exhibit 10.2






DESCRIPTION OF COMPENSATION PAYABLE TO NONEMPLOYEE DIRECTORS




Upon the recommendation of the Corporate Governance and Public Policy Committee
of the Board of Directors of Lexmark International, Inc., on February 22, 2007,
the Board approved the compensation to each nonemployee director of the Board
with respect to his/her service on the Board. The following table sets forth the
compensation for nonemployee directors for 2007 and 2006:





   
            2007
            2006
       
·  
Presiding Director Retainer Fee
$ 10,000
$ 10,000
·  
Committee Chair Retainer Fees:
     
o  Finance and Audit Committee
15,000
10,000
 
o  Other Committees
10,000
6,500
·  
Annual Retainer Fee
50,000
40,000
·  
Board Meeting Attendance Fee
2,500
2,500
·  
Committee Meeting Attendance Fees:
     
o  Finance and Audit Committee
2,500
2,500
 
o  Other Committees
2,000
2,000
·  
Telephonic Meeting Attendance Fee
750
750
·  
Initial Equity Award - Restricted Stock Units
     
(Face Value)
150,000
150,000
·  
Annual Equity Award - Stock Options
     
(Face Value)
350,000
250,000
 
(Black-Scholes Value)
185,000
145,500





Pursuant to the terms of the Lexmark International, Inc. 2005 Nonemployee
Director Stock Plan, each nonemployee director may defer his or her retainer
and/or meeting fees into Deferred Stock Units based on the fair market value of
Lexmark Class A Common Stock on the date of deferral. The Deferred Stock Units
are eligible for settlement initially on June 30th in the fifth year following
the date of grant.